Orders denying motions to vacate notices of examination before trial modified so as to provide that at the time of each examination the protection of secrecy be imposed with respect to the evidence adduced, so that such evidence, in so far as it concerns the secret process particularly, may not become available to other than the parties to the litigation and the court or referee hearing the testimony upon the examinations and upon the trial. As so modified the orders are affirmed, with ten dollars costs and disbursements to respondent. Examinations to proceed on five days’ notice at the place and hour stated in the respective orders. -No opinion. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.